Citation Nr: 0336513	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-17 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals of a right 
knee injury.

Entitlement to service connection for residuals of a left 
foot laceration.

Entitlement to service connection for residuals of a right 
thumb fracture.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from April 1960 to August 1967.

These matters were the subject of a March 1999 Board of 
Veterans Appeals (Board) remand.  At that time, the Board 
noted that the veteran had filed a timely notice of 
disagreement as to a January 1987 rating decision denying the 
benefits sought, but that the RO had not issued a Statement 
of the Case pertaining to these issues.  Thus, the Board 
assumed jurisdiction of the issues solely for the purpose of 
ordering the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of 
the Case was issued in October 2002.  The veteran then 
perfected an appeal to the Board with the timely filing of a 
substantive appeal form accompanied by written argument in 
November 2002.  On this form he requested the opportunity to 
present sworn testimony before a Veterans Law Judge.  In the 
accompanying argument, he requested a hearing before an RO 
hearing officer as well.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2003).  
He has a right to a hearing on appeal before a Veterans Law 
Judge for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  He also has a 
right to a hearing before an RO hearing officer.  38 C.F.R. 
§ 3.103 (2003).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule a hearing 
before an RO hearing officer.

2.  Thereafter, if he still desires a 
hearing before a Veterans Law Judge, one 
should be scheduled.  

The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


